DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding section and vertically moving mechanism in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure associated with the section and mechanism are described in the specification [pgs. 20-21] to include structures such as chuck cylinders with associated pins and rails (set forth more clearly in the aforementioned pages), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2016-49506 A) in view of Gauden (Air Knives for Finishing, 1991) and Xiao et al (CN 206322713 U).
Machine translations for Fujita and Xiao are provided with this action.
Fujita teaches systems broadly similar to the claimed invention for recovery of silicon swarf [Abs, Fig. 3] which includes a holding section and associated vertically moving mechanism (42) for holding a swarf adhesion plate (32) [0035, 0042-0044] and drawing it through a peeling mechanism (43) with scrapers (44) [0036] which operate in concert with the vertically moving mechanism such that the plate may be lifted upwards while the scrapers are in contact in order to scrape swarf from the plate and direct it onto a conveyor below [Figs. 4A-4B, 0049].  The process is controlled by a suitable control unit (8) [0058] e.g. the driving of the units (42) and (44) and the like.
Fujita essentially differs from the instant claim in that Fujita is silent to the use of a set of air nozzles and appropriate valves and air sources for the peeling mechanism, instead teaching physical scraper plates.  However, the use of air nozzles or the like for scraping including scraping of swarf is known in the art.  Gauden teaches air knife technology including suitable jets, valves, and air sources [Diags. 1-4] and discusses their broad utility in industry, including applications such as coating, drying, and scraping, where they may perform similar functions to mangle rolls, squeegees, and doctorblades [pg. 1].  Various “finishing” functions are discussed, including specifically removal of surface soil such as swarf [pg. 1, “Air Knife Finishing Functions”].  Gauden teaches various benefits associated with air knives [pg. 3, “Advantages of AK”] including simple equipment with low maintenance, low labor requirements, increased process speed, good energy efficiency, etc.
It would have been obvious to one of ordinary skill in the art to modify Fujita’s taught system to replace the physical scraper plates with a set of air knife nozzles because, as in Gauden, air knives are recognized as useful for wiping/scraping operations including swarf removal, and such systems have a wide range of benefits including low maintenance and good process speed.  See additionally MPEP 2143 I.B; a simple substitution of one art-recognized wiping or scraping technology for another, known to have utility in the general field of e.g. swarf removal, would have been obvious to one of ordinary skill in the art.
Gauden teaches generally nozzles and connection to suitable valves and air sources for air knives, but is silent to arrangements in which two opposing nozzles are connected to the same source.  The use of opposing nozzles at minimum would have been obvious to replace the physical scrapers taught by Fujita.
Additionally, see Xiao, which teaches equipment including an air knife device which, in embodiments, includes two opposing nozzles to act on a process sheet passing therebetween [Abs, Figs. 4-5] and teaches that it may be particularly desirable to connect such nozzles to a common air line which is controlled by a single valve connecting to a single air source, in order to save costs [0044].  It would have been obvious to employ a similar arrangement when modifying Fujita’s taught system to include air knives of the type suggested by Gauden for the same reason i.e. to provide a simpler, cheaper system.
Regarding the operations of the control unit, as above Fujita already teaches that the adhesion plate is lifted vertically while the scrapers are engaged in order to scrape swarf.  When modifying the system to include air knives as discussed above, it would have been obvious to maintain the same general behavior i.e. lifting the blade vertically while the air knives are engaged (i.e. while the appropriate valve connecting to the air source is opened) thereby allowing the air knives to scrape the length of the plate as the plate is moved past them.

Fujita Figs. 3, 4A, 4B:

    PNG
    media_image1.png
    643
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    289
    394
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    312
    370
    media_image3.png
    Greyscale



Xiao Fig. 5:

    PNG
    media_image4.png
    316
    382
    media_image4.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al in view of Gauden and Xiao et al, optionally further in view of Luo et al (CN 206731638 U).
A machine translation of Luo is provided with this action.
Fujita and the rest teach as above.  Fujita further teaches a drying mechanism including a conveyor belt (64) to collect swarf peeled from the adhesion plate, a recovery box (7) at the other end of the conveyor, a drying chamber (61) covering the conveyor and including at least two openings i.e. a first opening through which swarf is charged and may fall from the adhesion plate and a second opening through which swarf may be deposited into the recovery box [Fig. 3].  Such ports are also capable of facilitating gas flow e.g. in Fujita’s case if a nitrogen purge is desired [0057] which such purge may flow through the drying box and out the second opening into the recovery box.  Further, because the drying chamber accepts material from the adhesion plate, it would necessarily be capable of accepting air from the air knives in the modified system of Fujita.
Given the broadest reasonable interpretation, then, the structures taught by Fujita therefore satisfy the requirements of the claimed drying mechanism, and the other features of the instant claimed invention would have been obvious in view of Gauden and Xiao, as discussed with respect to claim 1 above.
Alternatively, Gauden [pg. 1] teaches that air knives are also useful for drying, and further the prior art already recognizes that flow from an air knife e.g. primarily employed for scraping may still be directed further through a system e.g. to a collection space for swarf or the like.  See Luo, which teaches an air cleaning system for collecting swarf [Abs] which employs air knives on a conveyor, with swarf or chips collected in a chamber below [0024].  Luo teaches provisions of structures such as baffles to prevent chips from being disrupted by the air flow from the air knives after they have reached the chamber below, in order to prevent them from clogging outflow filters [0026, Fig. 5].
As such, one of ordinary skill in the art would recognize that, in the modified system of Fujita, air from the air knives would necessarily flow through the system including towards the drying system.  Given this understanding and given the suggestion by Gauden that air knives also have utility for drying, it would have been obvious to ensure that the drying system is designed to specifically direct air flow in desirable directions (e.g. avoiding undesirable disruption of collected material, as suggested by Luo).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/796,308 in view of the prior art (see rejections above).
The copending claims recite a sludge drying system including an extracting means (from the specification and figures, a similar adhesion plate and scraping device) and a drying means including a drying box with air flow provisions consistent with those required by instant claim 2.  The copending claims essentially differ in that they do not recite the use of air nozzles and the like.  However, as discussed in the art rejections above, the use of air nozzles for scraping (and appropriate valves and the like) would have been obvious to one of ordinary skill in the art in view of Gauden and Xiao et al.  Though the copending claims recite the use of a blower, as above the use of an air nozzle for at least part of the source of drying air would have been obvious as air knives are known to be useful for drying, and regardless the air output by such structures would be expected to flow through the system and must be accommodated.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,352,285 B2 in view of the prior art.
The reference claims recite a sludge drying apparatus including an extracting means (from the specification and figures, a similar adhesion plate and scraping device) and a drying means including a drying box with air flow provisions consistent with those required by instant claim 2.  The copending claims essentially differ in that they do not recite the use of air nozzles and the like.  However, as discussed in the art rejections above, the use of air nozzles for scraping (and appropriate valves and the like) would have been obvious to one of ordinary skill in the art in view of Gauden and Xiao et al.  Though the reference claims recite the use of a blower, as above the use of an air nozzle for at least part of the source of drying air would have been obvious as air knives are known to be useful for drying, and regardless the air output by such structures would be expected to flow through the system and must be accommodated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777